FILED

UNITED STATES I)ISTRICT CoURT OCT 3 1 2011
FoR THE DISTRICT oF CoLUMBIA C‘€'k» U-S- Disfrfcf & Bankrunrcy
Courts for the District of Columbia
JUAN M. sAH/\GI)N PELAYo, )
Plaintiff, §
v. i civil A@rion No. 11-1430
UNITED sTArEs oF AMERICA, i
Defendant. §
MEMoRANDUM oRDER

Plaintiff’ s original statement of claim read as follows:

Breach of Contract and Negligence in F ailure to provide protection,

protect confidentiality, satisfy payment obligations, and Assure

indemnification from prosecution.
Compl. at 5. He demanded compensatory damages of $l .5 million plus "an undisclosed amount
in Punitive Damages." Id. The Court dismissed the complaint without prejudice under Rule 8(a)
of the Federal Rules of Civil Procedure because the pleading set forth no factual allegations to
support any of these claims, and thus failed to give fair notice to the defendant of the claims
asserted against it. This matter comes before the Court on review of plaintiff s Response to
Order of Denial Requesting Additional Substantiation with Request to Re-Open Complaint and
Move to Hearing Based Upon the Following All as a Condition of Rule 8 Establishing
Reasonable Grounds. The Court construes this document as a motion to vacate the dismissal

order and to reopen the case.

Attached to the motion is a document titled "Additional Grounds for Consideration"

which, read together with the original statement of claim, cures the defect identified previously.
The Court construes plaintiffs complaint as bringing breach of contract and negligence claims
against the United States arising from its failure to honor its obligations to pay and protect
plaintiff who provided information to law enforcement officers pursuant to a mutual agreement.
Still, the complaint is subject to dismissal.
lt appears that plaintiff s sole means of recovery on his negligence claim comes under the

Federal Tort Claims Act ("FCTA"), see 28 U.S.C. § l346(b)(l). The FTCA provides that the
"United States shall be liable [for tort claims] in the same manner and to the same extent as a
private individual under like circumstances." 28 U.S.C. § 2674(a). lt requires that a claimant
present his claim to the appropriate federal agency prior to filing a civil action in a federal
district court. McNez'I v. United States, 508 U.S. 106, ll3 (1993); 28 U.S.C. § 2675(21). lt does

not appear that plaintiff has exhausted his administrative remedies by having presented his claim

first to the appropriate agency and, absent exhaustion, this Court lacks subject matter jurisdiction.

See McNez`l, 508 U.S. at ll3.

This Court also is without authority to resolve plaintiff s breach of contract claim,
Although a district court "has original jurisdiction . . . of . . . [a] civil action or claim against the
United States, not exceeding SI0,000 in amount, . . . upon any express or implied contract with
the United States," 28 U.S.C. § l346(a), plaintiffs claim exceeds the dollar limit set forth in the
statute.

Accordingly, it is hereby

ORDERED that plaintiff s Response to Order of Denial Requesting Additional

Substantiation with Request to Re-Open Complaint and Move to Hearing Based Upon the

Following All as a Condition of Rule 8 Establishing Reasonable Grounds is DENIED.

SO ORDERED.

    

United State Distr' tJudge

DATE= w W¢Ma z¢»//